Title: John Hartwell Cocke to James Madison, 23 February 1828
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo
                                
                                 Feb. 23. 1828
                            
                        

                        I received yours of the 9. Inst. covering Mr. Egans letter, & the accompanying recommendations of
                            him, for Mr. Longs Chair. As I shall have no opportunity of placing these papers in the hands of our Colleagues but
                            through the post, which I agree with you might be hazardous, I shall take the safer course of placing them in the custody
                            of the Secretary to the Board of Visitors, at my next visit to Charlottesville.
                        I wrote you soon after my late return from Richmond—and omitted to advert to one of the subjects you referr’d
                            to us in Richmond—You will be at no loss to know, I mean, the proposal of the Faculty to shorten the term of the Chairmans
                            Office—Both our Colleagues disapproved the proposition, and I agree with them. For my own part, I have become more
                            confirmd in my former opinion by this proceeding of the Faculty, that we shall be finally oblig’d to give them a permanent
                            head—I am, Dear Sir, Yours with high regard & Esteem

                        
                            
                                John. H. Cocke
                            
                        
                    